The personal estate of Webb was insufficient for the payment of his debts and legacies, and his land was sold under an order of the court of equity for the county of Washington. The money raised by the sale *Page 64 
of it being paid into the clerk and master's office, it was agreed that it should be paid to the plaintiff Fagan, if the court should be of opinion, first, that the legacy of Webb to Joseph Bozman was a general legacy, and, secondly, if it passed under his will to William A. Bozman.
It is submitted to us to say, in the first place, whether the legacies given in the above recited clause of Joseph Webb's will are general legacies. We answer that they undoubtedly are general legacies. The words, "or the value thereof in property,"are to be considered only as a charge on the real and personal estate of the testator to satisfy those general legacies. There is no particular part of the real or personal estate specifically devised or bequeathed. The testator has given in the same words legacies of different amounts to all the other legatees named in the will.
(71)   The second question is, whether that portion of the legacy of Joseph Bozman raised out of the sale of Webb's land, or any portion of the said legacy of $2,000 to Joseph, pass under his will to his brother William. We have before stated that the whole legacy of $2,000 was a general legacy, and constituted a part of Joseph Bozman's personal estate. But as Webb, who gave the legacy, died a year before the death of Levin Bozman (the father of Joseph), it is urged that Joseph Bozman died intestate as to that portion of his personal estate acquired before his death. We think Joseph Bozman did not mean to die intestate as to any of his personal estate. Excepting the bed to his sister, he gave to his brother William all his "personal estate of what nature soever." These are terms of the most comprehensive character, and are not to be restrained but by expressions manifesting a plain intent to narrow them down. The words superadded to not show this intent. They are not a specification of the things whereof the personal estate given does consist, thus explaining and qualifying the general bequest, but a recognition of things constituting a part of that general bequest which the testator was apprehensive might be thought not to fall within it. The whole personal estate is bequeathed, whether is consist of the enumerated subjects or not.
It follows that according to the agreement of the parties the money, which is the subject of controversy in this case, is to be paid to Levi Fagan.
PER CURIAM. Decree accordingly.
  Cited: Pigford v. Grady, 152 N.C. 181. *Page 65 
(72)